Per a-rh'.n.

So much of tks lands as the money secured fay the mortgage was worth, shall be deemed to nave beet* purchased \,y the heir, by payment of the debts of the ancestor; the sur-phi j of the land nhtil be estimated as worth at the time of ¡sale if* 1.80;,,. lit must not be valued as worth at the iliac of descei; to ¡itc defendant, for the intermediate profits are a recompessc? fyr the «¿peaces ¿sir,¡dost to holding the land, such as tases 8&d. !¿k¡ ike,
Verdkfc and judgment sccordimglyc.